DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/05/2020 and 12/10/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what is meant by an airtight waterproof adhesive tape. An adhesive tape normally includes a substrate, an adhesive material, and a liner. What is described in the application is that the adhesive material is capable of forming a seal that is airtight and waterproof. The tape itself is not necessarily airtight and waterproof. Claim 8 appears to state that it is the tape itself that is airtight and waterproof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 10-182710 A to Hasegawa et al. (The following is based on both the Japanese-language version and the attached computer-generated English-language translation).
Regarding claim 1, Hasegawa discloses a pressure-sensitive adhesive (PSA) comprising an acrylic polymer comprising, for instance, 79.42 wt% of 2-ethylhexyl acrylate (2EHA), 3.40 wt% of methyl acrylate (MA), 1.36 wt% of n-butyl acrylate (BA), 10.51 wt% of M-5300 from Toagosei, 5.27 wt% of acrylic acid (AA) and 0.04 wt% of hydroxyethyl acrylate (HEA) (see example 1 in table 1), wherein M-5300 has a structural representation of

    PNG
    media_image1.png
    106
    482
    media_image1.png
    Greyscale

wherein n = 1.8 (see example 1 in USPN 10,660,503). Note that MA reads on a1, BA on a2-1, 2EHA on a2-2, M-5300 on a3, AA on a4 and HEA on a5. Claims 1, 2 and 5 are therefore anticipated. The BA/2EHA ratio is 1.36/79.42 = 1.7/98.3, anticipating claim 3. The AA/M-5300 ratio is 5.27/10.51 = 50/100, anticipating claim 4. The features of claims 6-7 can be found in the examples, e.g., [0057] and [0069]. 
Claim Rejections - 35 USC § 102/103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 10-182710 A to Hasegawa et al.
	Regarding claim 8, the adhesive tape of claim 7 is anticipated by Hasegawa as explained above. The reference fails to reveal whether the adhesive is capable of forming airtight and waterproof seals. Nevertheless, as the prior art adhesive tape is a specific embodiment of the claimed adhesive tape, it naturally follows that both adhesive tapes share similar properties, including an ability to form airtight and waterproof seals. Alternatively, since the prior art adhesive is designed to be rebound-resistant and creep-resistant in addition to having good tackiness, good adhesion and cohesion, for both polar and non-polar adherents [0004], even when subject to a high humidity [0057], it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have drawn a conclusion that it functions well under a humid condition and it is impermeable to air. Applicant is invited to come forth with evidence showing otherwise. See MPEP 2112(I).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762